Citation Nr: 1231024	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  08-12 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.  

2.  Entitlement to service connection for Gulf War syndrome, to include chronic fatigue syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2009, the Veteran testified at a personal conference hearing held before a Decision Review Officer (DRO).  A copy of the transcript is of record.

The issue of entitlement to service connection for Gulf War syndrome, to include chronic fatigue syndrome, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The competent, credible, and probative evidence of record does not demonstrate the Veteran currently has a diagnosis of PTSD.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by a November 2006 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA. 

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the November 2006 letter included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, VA obtained VA outpatient treatment records and copies of service treatment records from March 1988 to April 1990.  Attempts to obtain the Veteran's complete service treatment records from the National Personnel Records Center (NPRC) have been made.  In April 1997, it was determined by the NPRC that the records are unavailable and further efforts to seek such records would be futile.  See the April 1997 Formal Finding letter and the March 2007 letter.  The Board nevertheless recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

The Veteran was also afforded a VA examination in connection with his claim.  The VA examiner reviewed the claims file, the Veteran's subjective history, and clinical findings and rendered an opinion with supportive rationale.  The Board finds that the opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, there is no contrary medical opinion or medical evidence in the record, and neither the Veteran nor his representative has identified or alluded to such medical evidence or opinion.  Thus, the Board considers the opinion adequate.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision

The Veteran contends that service connection is warranted for his PTSD.  At the DRO hearing, the Veteran testified that while stationed in Iraq as a member of the Third Armored Cavalry Regiment, he was exposed to poor living conditions, the threat and fear of chemical or biological warfare attack, the constant threat of environmental exposures such as burning fires and destroyed vehicles, and sonic explosions.  He also stated that he frequently encountered strange vehicles while being on guard duty and traveling on the "highway of death" that made him fear for his life.  The Veteran asserts that his PTSD is related to these in-service stressor events.  

The Board notes that service connection is already in effect for a psychiatric disorder, dysthymic disorder, and consideration of that disability is not on appeal.  Therefore the Board will limit its decision to the claimed PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).

To establish entitlement to service connection for PTSD, there must be (1) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  

The criteria for service connection for PTSD under 38 C.F.R. § 3.304(f), and specifically verification of PTSD stressors, have changed during the course of this appeal.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2011).  

The Board notes that in cases where the Veteran's service treatment records are through no fault of his own, unavailable, a heightened duty exists to assist the Veteran in the development of the case and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, VA has made unsuccessful attempts to obtain the Veteran's missing service treatment records. The Veteran has been advised of the RO's unsuccessful efforts and was requested to send any pertinent records he had. Thus, the Board concludes that VA's heightened duty to assist the Veteran is satisfied.  The Board is also mindful of the heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At the outset, the Board finds the competent, credible, and probative evidence of record does not show the Veteran has a clinical diagnosis of PTSD.  

In January 2011, the Veteran was afforded an initial VA examination for PTSD.  The Veteran informed the VA examiner that his "PTSD-like" symptoms began shortly after his traumatic stress exposure to combat in Iraq.  He stated that since his symptoms began, he has not experienced any periods of full or significant remission and currently experiences some form of emotional distress on at least a weekly basis.  After review of the claims file and mental status testing, the VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD pursuant to the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV).  VA outpatient treatment records fail to show a current diagnosis of PTSD.  

Since the competent, credible, and probative evidence of record does not show a current diagnosis of PTSD, service connection cannot be granted.  The Court has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected). 

The Veteran was informed in November 2006 that he must have evidence of a current disability for his claimed disorder.  He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence other than the VA outpatient treatment records already identified and obtained.  The Board has considered the Veteran's statements that he has PTSD due to his military service.  This contention is not found to be credible because it is inconsistent with the VA treatment records which do not show any complaints of, treatment for, or a current diagnosis of PTSD.  There is no competent, probative or credible evidence of record that documents the presence of PTSD.  

The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a determination of a diagnosis and etiology of the claimed PTSD, requires specialized training and is therefore not susceptible of lay opinions on etiology.  

Since there is no competent, probative or credible evidence of PTSD, service connection cannot be granted.  For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of service connection for PTSD, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55.  


ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is denied.  



REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

For Persian Gulf War veterans, service connection may also be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; muscle or joint pain; neurologic signs or symptoms; neuropsychologic signs or symptoms; signs or symptoms involving the respiratory system; or sleep disturbances.  The chronic disability must have become manifest either during active military service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b).  

A "Persian Gulf veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  

For purposes of section 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi- symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).
In addition, under section 3.317, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

According to the Veteran's DD Form 214, the Veteran had service in the Southwest Asia Theater from September 1990 to March 1991.  As such, the Veteran is a "Gulf War veteran" for VA compensation purposes.  

The Veteran contends that service connection is warranted for his Gulf War syndrome, to include chronic fatigue syndrome.  In an April 2007 statement, the Veteran explained that since his exposure to environmental hazards in Desert Shield, he has experienced constant "flu-like" symptoms since that time.  At the DRO hearing, the Veteran testified to having constant joint pains, stiffness, soreness, fatigue, runny nose, and headaches.  He asserts that these conditions developed during his military service in Southwest Asia, and service connection is warranted.  See the March 2009 DRO hearing transcript.  

In January 2008, the Veteran was afforded a VA examination for his chronic fatigue syndrome.  The Veteran complained of constant fatigue, pain in his joints and muscles, sleep disturbance, headaches, runny nose, and nasal congestion.  After physical examination testing, the VA examiner concluded that the Veteran had chronic sinusitis, and his headaches are more likely than not associated with the chronic sinusitis.  However, the VA examiner determined that a diagnosis of chronic fatigue syndrome was not found.  

While it appears that the Veteran was afforded a "Gulf War Guidelines" VA examination, this examination is inadequate for VA compensation purposes.  The Board acknowledges the diagnosis of chronic sinusitis with headaches; however, the VA examiner did not provide an opinion as to whether the diagnosed disorder is related to service.  Additionally, even though the VA examiner found no diagnosis of chronic fatigue syndrome, she failed to state whether the Veteran's fatigue is a manifestation of an undiagnosed illness.  Similarly, the Veteran complained of generalized muscle aches and generalized weakness, but a muscle examination was not performed and the etiology of the Veteran's generalized muscle and weakness was not stated.  Consequently, the Board finds that the VA examination is inadequate for the purposes of adjudicating the Veteran's Gulf War claim.  Because VA undertook to provide one, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  Accordingly, further development of the evidence will be undertaken prior to our final adjudication of the Veteran's claim for service connection. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records of the Veteran relating to the Veteran's claimed fatigue, generalized muscle aches, generalized weakness, sleep disturbance, headaches, and chronic sinusitis from the El Paso VA Health Care System in El Paso, Texas.  Any negative search request should be noted in the record and communicated to the Veteran.  

2.  Schedule the Veteran for a new VA Gulf War Guidelines examination.  Ask that the examiner review the claims file and interview the Veteran as to the onset, frequency, and duration of his symptoms.  All indicated tests and studies deemed appropriate by the examiner must be done, and all findings should be reported in detail.  

The examiner must provide an opinion as to the etiology of the Veteran's enumerated complaints, i.e., fatigue, generalized muscle aches, generalized weakness, sleep disturbance, headaches, and chronic sinusitis.  Specifically, the examiner should state whether the complaints are attributable to a known clinical diagnosis or cause.  If so, the examiner must identify the diagnosis and provide an opinion complete with rationale as to whether the disorder is related to any incident of the Veteran's service, including climatic/environmental hazards in the Southwest Asia Theater.  

If any complaint is not attributable to a known clinical diagnosis, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's complaints constitute undiagnosed illness consistent with the Veteran's Southwest Asia service from September 1990 to March 1991.  The examiner should also provide a complete rationale for any opinion stated.  

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the Veteran is competent and credible to report on the observable signs and symptom of his disability while on active duty and since that time even when his records are negative for complaints or a diagnosis.   

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

3.  Readjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


